DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/05/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-20 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS).

Regarding claims 1-5, 9 and 10, Enzinger et al. disclose a multilayer film for packing of foods (i.e. packaging film) (abstract). The multilayer film comprises a laminate of layers A/B/C/D/C/B/E, which is coated with metal layer (i.e. foil layer) on at least one surface (see paragraph 0024 and pages 9-10, claims 24 and 38). Accordingly, Enzinger et al. disclose the multilayer film comprising the laminate of layers metal/A/B/C/D/C/B/E/metal, wherein laminate of layers A/B/C/D/C/B/E read on a multilayer structure positioned between metal layers (first foil and second foil). 
The layer B is a structural layer of biaxially oriented propylene, i.e. high modulus layer (see paragraph 0044). Although Enzinger et al. do not explicitly disclose that layer B is high modulus layer having presently claimed property, given that layer B is identical to high modulus layer utilized in the present invention, it is obvious or inherent that the layer B of Enzinger et al. 
Alternatively, Enzinger et al. disclose the multilayer film has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi (see page 9, claim 33). Therefore, it is obvious or inherent that all layers of multilayer film including high modulus layer has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi which overlaps with that presently claimed.
Enzinger et al. do not explicitly disclose the bulk layer having a lower modulus than the high modulus layer. However, given that Enzinger et al. disclose layers A and E (bulk layer) made of material identical to that utilized in present invention and layer B (high modulus layer) made of material identical to that utilized in present invention, it is inherent or obvious that layer A and E (bulk layer) have lower modulus than layer B (high modulus layer).
Alternatively, as evidenced by Polymer Properties Database, BOPP (biaxially oriented polypropylene) has higher modulus than CPP (cast unoriented polypropylene) (see page 2, Biaxially Oriented Polypropylene Films (BOPP)). Accordingly, layers A and E (bulk layer) made of polypropylene have lower modulus that layer B (high modulus layer) made of biaxially oriented polypropylene.
Based on laminate of layers metal/A/B/C/D/C/B/E/metal, the second layer B (i.e. high modulus layer) is positioned exterior the layer E (i.e. bulk layer) and the layer E (i.e. bulk layer) is positioned interior the second layer B (i.e. high modulus layer). Further, the layer A (i.e. bulk layer) is positioned exterior the first layer B (i.e. high modulus layer) and the first layer B (i.e. high modulus layer) is positioned interior the layer A (i.e. bulk layer).
Enzinger et al. disclose a thickness of each of layers A and E (i.e. bulk layer) is 0.5 to 10 microns, i.e. 0.02 to 0.4 mils or greater than 0.1 microns, i.e. greater than 0.004 mils (see paragraph 0056). A thickness of each of layers B (high modulus layer) is 3 to 35 microns, i.e. 0.12 to 1.4 mils (see paragraph 0049). A thickness of each of layers C is 0.3 to 5 microns (see 
Enzinger et al. do not disclose thickness of metal layers (first foil and second foil). Enzinger et al. do not disclose a sealant film, wherein the sealant film is positioned interior the second foil layer.
Carespodi disclose a laminate useful in packaging applications comprising first outer metal layer 12, a core layer 11, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise aluminum foil (see paragraph 0060). The metal layers 12 and 13 have thickness of about 0.20 to about 1.0 mils (see paragraph 0022). The metal layers provide properties including inherent stiffness, deadfold and lay-flat characteristics, gas and moisture barrier properties, thermal stability, static charge dissipation characteristics, relatively low cost and prevent curling (see paragraphs 0027, 0042, 0043).  The heat seal layer 14 is laminated on the second outer metal layer 13 for heat sealing the laminate to a container, i.e. heat seal layer is positioned interior the second outer metal layer (see paragraph 0060).
In light of motivation for using metal layer having thickness of about 0.20 to about 1.0 mils and for using heat seal layer positioned interior the second outer metal layer disclosed by Carespodi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use each of metal layers having thickness of about 0.20 to about 1.0 mils and use heat seal layer positioned interior the second metal layer in Enzinger et al. in order to provide properties including inherent stiffness, deadfold and lay-flat characteristics, gas and moisture barrier properties, thermal stability, static charge dissipation characteristics, relatively low cost 
Accordingly, Enzinger et al. in view of Carespodi disclose a packaging film comprising laminate of layers comprising metal layer (first foil)/ bulk layer A/ high modulus layer B/ C/ D/ C/ high modulus layer B/ bulk layer E/ metal layer (second foil)/ sealant layer. 

Regarding claim 6, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi do not disclose the sealant film comprises “a blown film” sealant, “an extrusion coated” sealant or a heat seal “lacquer”.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Enzinger et al. in view of Carespodi meets the requirements of the claimed product, Enzinger et al. in view of Carespodi clearly meet the requirements of present claim 6.

Regarding claim 11, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. 
As noted above, Enzinger et al. disclose a multilayer film for packaging applications comprising laminate of layers comprising metal layer/ bulk layer A / high modulus layer B 
Therefore, as taught by Carespodi, it would have been obvious to one of the ordinary skills in the art to prepare die cut lid comprising the packaging film of Enzinger et al., and thereby arrive at the claimed invention.

Regarding claim 12, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. 
Further, Carespodi disclose the laminate structure can be embossed to reduce the amount of surface contact between a plurality of laminate lidding materials or lids that are stacked together which facilitate separation (see paragraphs 0025 and 0051).
In light of motivation for using embossed laminate structure disclosed by Carespodi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use emboss die cut lid of Enzinger et al. in view of Carespodi in order to reduce the amount of surface contact between a plurality of laminate lidding materials or lids that are stacked together which facilitate separation, and thereby arrive at the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS) as applied to claim 1 above, further in view of Opuszko (US 2007/0275196 A1).

Regarding claims 7 and 8, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi do not disclose a thickness of the sealant film. Enzinger et al. in view of Carespodi do not disclose the sealant film comprises a blown film sealant or extrusion coated sealant.
Opuszko disclose a multilayer film used for packaging comprising a sealant layer (see Abstract). The thickness of the sealant layer is selected to provide sufficient material to effect a strong heat seal bond yet not so thick so as to negatively affect oxygen transmission rate (OTR) or the manufacture of the film by lowering melt strength of the film to an unacceptable level (see paragraph 0059). The sealant layer can have thickness of about 0.05 to about 1.0 mils (see paragraph 0059).
In light of motivation for using a sealant layer having thickness of about 0.05 to about 1.0 mils disclosed by Opuszko as described above, it therefore would have been obvious to one of the ordinary skill in the art to use sealant layer having thickness of about 0.05 to about 1.0 mils in Enzinger et al. in view of Carespodi in view of  in order to provide sufficient material to effect a strong heat seal bond as well as to improve oxygen transmission rate (OTR) or the manufacture of the film, and thereby arrive at the claimed invention.
Enzinger et al. in view of Carespodi and Opuszko do not disclose “a blown film” sealant or “extrusion coated” sealant.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Enzinger et al. in view of Carespodi and Opuszko meets the requirements of the claimed product, Enzinger et al. in view of Carespodi and Opuszko clearly meet the requirements of present claims 7 and 8.

Claims 13, 15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS).

Regarding claims 13 and 15, Enzinger et al. disclose a multilayer film for packing of foods (i.e. packaging film). The multilayer film comprises a laminate of layers A/B/C/D/C/B/E, which is coated with metal layer (i.e. foil layer) on at least one surface (see paragraph 0024 and pages 9-10, claims 24 and 38). Accordingly, Enzinger et al. disclose the multilayer film comprising the laminate of layers metal/A/B/C/D/C/B/E/metal, wherein laminate of layers A/B/C/D/C/B/E read on a multilayer structure positioned between metal layers (first foil and second foil). 
The layer B is a structural layer of biaxially oriented propylene, i.e. high modulus layer (see paragraph 0044). Although Enzinger et al. do not explicitly disclose that layer B is high modulus layer having presently claimed property, given that layer B is identical to high modulus layer utilized in the present invention, it is obvious or inherent that the layer B of Enzinger et al. is high modulus layer having presently claimed property. The layers A and E are polypropylene layers (see paragraph 0055), i.e. each of A and E is bulk layer (see paragraph 0055). The layer C is adhesion promoter layer, i.e. adhesive layer (see paragraph 0039). 
Alternatively, Enzinger et al. disclose the multilayer film has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi (see page 9, claim 33). Therefore, it is obvious or inherent that all layers of multilayer film including high modulus layer has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi which overlaps with that presently claimed.
Based on laminate of layers metal/A/B/C/D/C/B/E/metal, the second layer B (i.e. high modulus layer) is positioned exterior the layer E (i.e. bulk layer) and the layer E (i.e. bulk layer) is positioned interior the second layer B (i.e. high modulus layer). Based on the laminate of layers metal/A/B/C/D/C/B/E/metal, layer C (adhesive layer) is between the first metal layer (first foil layer) and second layer B (i.e. high modulus layer), wherein layer C (adhesive layer) adheres the first metal layer (first foil layer) and second layer B (i.e. high modulus layer).
Enzinger et al. disclose a thickness of each of layers A and E (i.e. bulk layer) is 0.5 to 10 microns, i.e. 0.02 to 0.4 mils or greater than 0.1 microns, i.e. greater than 0.004 mils (see paragraph 0056). A thickness of each of layers B (high modulus layer) is 3 to 35 microns, i.e. 0.12 to 1.4 mils (see paragraph 0049). A thickness of each of layers C is 0.3 to 5 microns (see paragraph 0043). A thickness of layer D is 1 to 10 microns (see paragraph 0038). Therefore, the thickness of multilayer structure is 8.6 to 120 microns, i.e. 0.34 to 4.7 mils (8.6 = 0.5 + 3 + 0.3 + 1 + 0.3 + 3 + 0.5 and 130 = 10 + 45 + 5 +10 + 5 + 35 + 10). Alternatively, Enzinger et al. disclose the overall thickness of the film (i.e. multilayer structure) is 4 to 100 microns, i.e. 0.16 to 3.9 mils (see paragraph 0059).
Enzinger et al. do not disclose thickness of metal layers (first foil and second foil). Enzinger et al. do not disclose an extrusion coated sealant, wherein the extrusion coated sealant is positioned interior the second foil layer.
Carespodi disclose a laminate useful in packaging applications comprising first outer metal layer 12, a core layer 11, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise 
In light of motivation for using metal layer having thickness of about 0.20 to about 1.0 mils and for using heat seal layer positioned interior the second outer metal layer disclosed by Carespodi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use each of metal layers having thickness of about 0.20 to about 1.0 mils and use heat seal layer positioned interior the second metal layer in Enzinger et al. in order to provide properties including inherent stiffness, deadfold and lay-flat characteristics, gas and moisture barrier properties, thermal stability, static charge dissipation characteristics, relatively low cost and prevent curling  as well as to heat seal the multilayer film to a container, and thereby arrive at the claimed invention.
Accordingly, Enzinger et al. in view of Carespodi disclose a packaging film comprising laminate of layers comprising metal layer (first foil)/ bulk layer A/ high modulus layer B/ C/ D/ C/ high modulus layer B/ bulk layer E/ metal layer (second foil)/ sealant layer. 
Enzinger et al. in view of Carespodi do not disclose “extrusion coated” sealant.
Although Enzinger et al. in view of Carespodi does not disclose “extrusion coated” sealant, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Enzinger et al. in view of Carespodi meets the requirements of the claimed product, Enzinger et al. in view of Carespodi clearly meet the requirements of present claim 13.
Regarding claim 17, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi disclose a packaging film comprising laminate of layers comprising metal layer (first foil)/ bulk layer A/ high modulus layer B/ C/ D/ C/ high modulus layer B/ bulk layer E/ metal layer (second foil)/ sealant layer.
Further, Carespodi disclose that the outer layer (i.e. the first foil) opposite the sealing layer can have a printable layer (see paragraph 0026). Accordingly, the first foil layer is coated with a printable layer. Given that the printable layer would necessarily have indicia, the first foil layer is coated with indicia.

Regarding claim 18, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. 
As noted above, Enzinger et al. disclose a multilayer film for packaging applications comprising laminate of layers comprising metal layer/ bulk layer A / high modulus layer B comprising biaxially oriented propylene/ C/ D/ C/ high modulus layer B high modulus layer B comprising biaxially oriented propylene/ bulk layer E/ metal layer. There is no disclosure in Enzinger et al. of die cut lid. However, Carespodi disclose that a laminate comprising first outer metal layer 12, a core layer 11 comprising oriented propylene, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0037, 0060) can be die-cut lid (see paragraphs 0029-0031).
Therefore, as taught by Carespodi, it would have been obvious to one of the ordinary skills in the art to prepare die cut lid comprising the packaging film of Enzinger et al., and thereby arrive at the claimed invention.

Regarding claim 19, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. 
Further, Carespodi disclose the laminate structure can be embossed to reduce the amount of surface contact between a plurality of laminate lidding materials or lids that are stacked together which facilitate separation (see paragraphs 0025 and 0051).
In light of motivation for using embossed laminate structure disclosed by Carespodi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use emboss die cut lid of Enzinger et al. in view of Carespodi in order to reduce the amount of surface contact between a plurality of laminate lidding materials or lids that are stacked together which facilitate separation, and thereby arrive at the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS) as applied to claim 13 above, further in view of Packaging World (Understanding biaxially and monoaxially oriented films, 2013).

Regarding claim 14, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi disclose high modulus layer that is biaxially-oriented film having thickness of 0.12 to 1.8 mils. Enzinger et al. in view of Carespodi do not disclose high modulus layer is biaxially oriented polyethylene terephthalate film.
Packaging World disclose BOPET, i.e. biaxially oriented polyethylene terephthalate film has superior stiffness, heat resistance and oxygen barrier properties compared to BOPP, i.e. biaxially oriented polypropylene (see bridging paragraph, pages 2-3).
In light of motivation for using biaxially oriented polyethylene terephthalate film disclosed by Packaging World as described above, it therefore would have been obvious to one of the ordinary skill in the art to use biaxially oriented polyethylene terephthalate film (high modulus layer) instead of biaxially oriented polypropylene in Enzinger et al. in view of Carespodi in order to obtain superior stiffness, heat resistance and oxygen barrier properties, and thereby arrive at the claimed invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS) as applied to claim 13 above, further in view of further in view of Opuszko (US 2007/0275196 A1)
Regarding claim 16, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi do not disclose a thickness of the sealant film. 
Opuszko disclose a multilayer film used for packaging comprising a sealant layer (see Abstract). The thickness of the sealant layer is selected to provide sufficient material to effect a strong heat seal bond yet not so thick so as to negatively affect oxygen transmission rate (OTR) or the manufacture of the film by lowering melt strength of the film to an unacceptable level (see paragraph 0059). The sealant layer can have thickness of about 0.05 to about 1.0 mils (see paragraph 0059).
In light of motivation for using a sealant layer having thickness of about 0.05 to about 1.0 mils disclosed by Opuszko as described above, it therefore would have been obvious to one of the ordinary skill in the art to use sealant layer having thickness of about 0.05 to about 1.0 mils .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS).
Regarding claim 20, Enzinger et al. disclose a multilayer film for packing of foods (i.e. packaging film) (abstract). The multilayer film comprises a laminate of layers A/B/C/D/C/B/E, which is coated with metal layer (i.e. foil layer) on at least one surface (see paragraph 0024 and pages 9-10, claims 24 and 38). Accordingly, Enzinger et al. disclose the multilayer film comprising the laminate of layers metal/A/B/C/D/C/B/E/metal, wherein laminate of layers A/B/C/D/C/B/E read on a multilayer structure positioned between metal layers (first foil and second foil). 
The layer B is a structural layer of biaxially oriented propylene, i.e. high modulus layer (see paragraph 0044). Although Enzinger et al. do not explicitly disclose that layer B is high modulus layer having presently claimed property, given that layer B is identical to high modulus layer utilized in the present invention, it is obvious or inherent that the layer B of Enzinger et al. is high modulus layer having presently claimed property. The layers A and E are polypropylene layers (see paragraph 0055), i.e. each of A and E is bulk layer (see paragraph 0055).  
Alternatively, Enzinger et al. disclose the multilayer film has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi (see page 9, claim 33). Therefore, it is obvious or inherent that all layers of multilayer film including high modulus layer has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi which overlaps with that presently claimed.
Based on laminate of layers metal/A/B/C/D/C/B/E/metal, the second layer B (i.e. high modulus layer) is positioned exterior the layer E (i.e. bulk layer) and the layer E (i.e. bulk layer) is positioned interior the second layer B (i.e. high modulus layer). Further, the layer A (i.e. bulk layer) is positioned exterior the first layer B (i.e. high modulus layer) and the first layer B (i.e. high modulus layer) is positioned interior the layer A (i.e. bulk layer). Based on the laminate of layers metal/A/B/C/D/C/B/E/metal, layer C (adhesive layer) is between the second metal layer (second foil layer) and first layer B (i.e. high modulus layer), wherein layer C (adhesive layer) adheres the second metal layer (second foil layer) and first layer B (i.e. high modulus layer).
Enzinger et al. disclose a thickness of each of layers A and E (i.e. bulk layer) is 0.5 to 10 microns, i.e. 0.02 to 0.4 mils or greater than 0.1 microns, i.e. greater than 0.004 mils (see paragraph 0056). A thickness of each of layers B (high modulus layer) is 3 to 35 microns, i.e. 0.12 to 1.4 mils (see paragraph 0049). A thickness of each of layers C is 0.3 to 5 microns (see paragraph 0043). A thickness of layer D is 1 to 10 microns (see paragraph 0038). Therefore, the thickness of multilayer structure is 8.6 to 120 microns, i.e. 0.34 to 4.7 mils (8.6 = 0.5 + 3 + 0.3 + 1 + 0.3 + 3 + 0.5 and 120 = 10 + 45 + 5 +10 + 5 + 35 + 10). Alternatively, Enzinger et al. disclose the overall thickness of the film (i.e. multilayer structure) is 4 to 100 microns, i.e. 0.16 to 3.9 mils (see paragraph 0059).
Enzinger et al. do not disclose thickness of metal layers (first foil and second foil). Enzinger et al. do not disclose a sealant film, wherein the sealant film is positioned interior the second foil layer.
Carespodi disclose a laminate useful in packaging applications comprising first outer metal layer 12, a core layer 11, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise aluminum foil (see paragraph 0060). The metal layers 12 and 13 have thickness of about 0.20 to about 1.0 mils (see paragraph 0022). The metal layers provide properties including inherent stiffness, deadfold and lay-flat characteristics, gas and moisture barrier properties, thermal 
In light of motivation for using metal layer having thickness of about 0.20 to about 1.0 mils and for using heat seal layer positioned interior the second outer metal layer disclosed by Carespodi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use each of metal layers having thickness of about 0.20 to about 1.0 mils and use heat seal layer positioned interior the second metal layer in Enzinger et al. in order to provide properties including inherent stiffness, deadfold and lay-flat characteristics, gas and moisture barrier properties, thermal stability, static charge dissipation characteristics, relatively low cost and prevent curling  as well as to heat seal the multilayer film to a container, and thereby arrive at the claimed invention.
Accordingly, Enzinger et al. in view of Carespodi disclose a packaging film comprising laminate of layers comprising metal layer (first foil)/ bulk layer A/ high modulus layer B/ C/ D/ C/ high modulus layer B/ bulk layer E/ metal layer (second foil)/ sealant layer. 
Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi do not disclose “an extrusion coated” sealant.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Enzinger et al. in view of Carespodi meets the requirements of the claimed product, Enzinger et al. in view of Carespodi clearly meet the requirements of present claim.

Response to Arguments
Applicant's arguments filed 07/05/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that the April 7, 2021 Office Action states in part 10 (top of page 4) that since the multilayer film of Enzinger has a sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2,000 N/mm2 that it is obvious or inherent that all layers of multilayer film including the high modulus layer has a sum moduli of elasticity in longitudinal and transverse direction that exceeds 2,000 N/mm2. On one hand, Applicant disagrees with this statement, as it is well known that the stiffness of a layer of a structure is independent of the other layers and the total film and the stiffness is highly dependent on the layers own composition and processing. Measurement of the modulus of each layer independently can show vast differences between the layers and between the multilayer film and each layer. On the other hand, the Applicant assumes that the statement is to be interpreted that the layers are part of the multilayer film, the modulus is measured on the entire multilayer film, and thus all layers have the identical modulus. Using this second notion, each of the layers of the multilayer film of Enzinger is identical, as they are measured together. In comparison, the amended Claim 1 now indicates that the high modulus layer has a secant modulus in each of the machine direction and the transverse direction of greater than 120,000 psi and the bulk layer has a modulus lower than the high modulus layer. Since each of the layers of Enzinger has identical 
As noted in the office action above, Enzinger et al. disclose the multilayer film has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi (see page 9, claim 33). Therefore, it is obvious or inherent that all layers of multilayer film including high modulus layer has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi which overlaps with that presently claimed. That is, while all layers of multilayers has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi., the sum of moduli of elasticity of all layers may not be identical. For example, given that sum of moduli of elasticity exceeds 2000 N/mm2, one layer can have sum of modulus of elasticity of 3000 N/mm2 and other layer can have sum of moduli of elasticity of 3500 N/mm2. Accordingly, while the layers have sum of moduli of elasticity exceeding 2000 N/mm2, the layers can have difference in modulus. Further, although Enzinger et al. do not explicitly disclose that layer B is high modulus layer having presently claimed property, given that layer B is identical to high modulus layer utilized in the present invention, it is obvious or inherent that the layer B of Enzinger et al. is high modulus layer having presently claimed property absent evidence to the contrary.
Further, in light of amendments, new grounds of rejections are set forth above. Enzinger disclose a bulk layer having a modulus lower than the high modulus layer.

Applicant has not found that Carespodi remedies this deficit. 
However, note that while Carespodi do not disclose all the features of the present claimed invention, Carespodi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 

Applicant has not found that Opuszko remedies the deficit. 
However, note that while Opuszko do not disclose all the features of the present claimed invention, Opuszko is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely thickness of sealant film, and in combination with the primary reference, discloses the presently claimed invention.

Applicants argue that claim 13 has been amended to specify that the adhesive layer adheres the first foil layer to the high modulus layer. In other words, the adhesive layer is directly attached to the first foil layer and the high modulus layer. The adhesive layer of Enzinger (the “C” layers) do not adhere the high modulus layer (the “B” layers) to the metal layer. Rather, the C layers of Enzinger adhere the B layers to the EVOH layer in the center of the multilayer film. Carespodi also introduces adhesive layers (see layers 15 and 16 of Figure 2). These adhesive layers adhere the foil layers (outer layers) to the core. When applying both the foil layers and the adhesive layers of Carespodi to the multilayer film of Enzinger, these adhesive layers do not adhere the first foil layer to the high modulus layer, as the high modulus layer (B) is not on the surface of the multilayer film, but rather buried behind the cover layers of Enzinger (layers “A” and “E”).
While applicants argue that adhesive layer is directly attached to the first foil layer and the high modulus layer, the claim do not recite that the adhesive layer directly adheres the first foil layer to the high modulus layer.

As previously described in part 1 above, Enzinger discloses a multilayer film in which all the layers are coextruded together and subsequently drawn. It is clear from the disclosure of Enzinger that the composition of each of the layers is chosen such that the film can be processed successfully without delamination or other issues. For example, adhesion promoter layer C is chosen specifically to bond layers B and D. The choices given for layer C are modified polyolefins which are appropriate for bonding the materials specified for layer B (polyolefins) to layer D (EVOH). Further, the processing described for drawing the film is obviously tuned to specific EVOH materials and polypropylene materials (paragraphs [0027] through [0035]). It is not obvious nor intuitive for one skilled in the art to expect success by using polyester materials in the structural layer of Enzinger, such that a layer of biaxially oriented polyethylene terephthalate film is obtained.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “It is not obvious nor intuitive for one skilled in the art to expect success by using polyester materials in the structural layer of Enzinger, such that a layer of biaxially oriented polyethylene terephthalate film is obtained” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, while paragraph 0006 of Enzinger discloses that there have been attempts to replace BOPET with other materials, given that Enzinger already teach BOPP film as set forth above and given that Packaging World disclose BOPET, i.e. biaxially oriented polyethylene terephthalate film has superior stiffness, heat resistance and oxygen barrier properties compared to BOPP, i.e. biaxially oriented polypropylene (see bridging paragraph, pages 2-3), it 

Applicants argue that further, applicant notes that the entire purpose of Enzinger is to replace BOPET films with BOPP films (see paragraph [0006]) by using a multilayer film having polyolefin layers. Applicant believes that there is no motivation to make the substitution of BOPET for BOPP as suggested by the examiner. Applicant respectfully requests that the Examiner withdraw the rejections and indicate allowance of the claims currently presented herein.
However, given that Packaging World disclose BOPET, i.e. biaxially oriented polyethylene terephthalate film has superior stiffness, heat resistance and oxygen barrier properties compared to BOPP, i.e. biaxially oriented polypropylene (see bridging paragraph, pages 2-3), it is the examiner’s position that there would be motivation to replace BOPP of Enzinger et al. with BOPET.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787